IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43788

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 552
                                               )
       Plaintiff-Respondent,                   )   Filed: May 26, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
DAVID MATHEW MASNER,                           )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael J. Reardon, District Judge.

       Order denying motion to terminate or modify the terms of probation, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Andrea W. Reynolds, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       David Mathew Masner pled guilty to felony driving under the influence. I.C. §§ 18-8004
and 18-8005(6).1 The district court sentenced Masner to a unified term of ten years, with a
minimum period of confinement of three years. However, the district court retained jurisdiction
and sent Masner to participate in the rider program. Following successful completion of his
rider, the district court suspended Masner’s sentence and placed him on probation. Masner filed

1
        Masner also pled guilty to and was sentenced for misdemeanor carrying a concealed
weapon while under the influence. However, that conviction and sentence is not an issue on this
appeal.

                                               1
a motion to terminate or modify the terms of his probation, which the district court denied.
Masner appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
       A trial court is authorized to make probation subject to such terms and conditions as it
deems necessary and expedient. I.C. § 19-26014(2). The goal of probation is to foster the
defendant’s rehabilitation while protecting public safety. State v. Wardle, 137 Idaho 808, 810,
53 P.3d 1227, 1229 (Ct. App. 2002).        Although trial courts have broad discretion in the
imposition of restrictive terms, the conditions of probation must be reasonably related to the
rehabilitative and public safety goals of probation. Id. The reasonableness of the imposition of
probation terms is a question of law over which appellate courts exercise free review. Id.
       Applying these standards, and having reviewed the record in this case, we cannot say that
the district court abused its discretion. Therefore, the district court’s order denying Masner’s
motion to terminate or modify the terms of his probation is affirmed.




                                                2